United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
C.J., Appellant
and
U.S. POSTAL SERVICE, ENERGY CENTER
STATION, Lafayette, LA, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 14-644
Issued: June 10, 2014

Case Submitted on the Record

DECISION AND ORDER
Before:
PATRICIA HOWARD FITZGERALD, Acting Chief Judge
COLLEEN DUFFY KIKO, Judge
ALEC J. KOROMILAS, Alternate Judge

JURISDICTION
On January 29, 2014 appellant filed a timely appeal from an October 4, 2013 merit
decision of the Office of Workers’ Compensation Programs (OWCP). Pursuant to the Federal
Employees’ Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board has
jurisdiction over the merits of this case.
ISSUE
The issue is whether OWCP properly denied waiver of the $14,374.21 overpayment of
compensation.
FACTUAL HISTORY
The case was before the Board on two prior appeals. OWCP had initially found an
overpayment of $24,739.26 had been created from January 21, 2004 to April 2, 2007 because
appellant was paid compensation based on an incorrect pay rate. By decision dated May 3, 2011,
1

5 U.S.C. § 8101 et seq.

it finalized a determination that a $24,739.26 overpayment was created and denied waiver. In a
letter dated May 13, 2011, OWCP advised appellant that she was entitled to compensation from
July 8, 2010 to April 1, 2011 in a gross amount of $22,057.92. It indicated that an “overpayment
deduction” of $17,000.00 would occur, as well as an overpayment deduction of $1,000.00 from
compensation owed for the period April 2 to May 7, 2011. The letter indicated that a $200.00
overpayment deduction would be made from continuing compensation payments.
By order dated June 12, 2012, the Board remanded the case to OWCP to properly
consider evidence as to waiver of the overpayment that had been submitted prior to a May 3,
2011 final overpayment decision.2 In a decision dated September 17, 2012, OWCP found the
overpayment amount was $14,074.21. It found that appellant had paid $22,400.00 toward the
overpayment and therefore was entitled to a refund of $7,325.79.
In a decision dated June 7, 2013, the Board found the overpayment amount was
$14,374.21.3 The case was remanded on the issue of waiver, as OWCP had made no findings on
the issue. The Board specifically noted that the repayment of an overpayment does not preclude
OWCP from properly determining whether appellant was entitled to waiver. The history of the
case as provided by the Board on the prior appeals is incorporated herein by reference.
OWCP sent appellant an overpayment recovery questionnaire (OWCP-20) and requested
submission of documentation supported expenses and income. On July 5, 2013 appellant
submitted an OWCP-20 reporting $920.08 in monthly income and $1,356.75 in monthly
expenses. She reported $28.01 in cash and bank account assets and submitted copies of monthly
bills.
By decision dated October 4, 2013, OWCP denied waiver of the overpayment. It found
the evidence established that appellant needed all of her income for monthly expenses.
According to OWCP, the $14,074.21 collected from appellant “is an asset greater than the
resource base” and therefore recovery would not defeat the purpose of FECA or be against
equity and good conscience.
LEGAL PRECEDENT
Section 8129(b) of FECA4 provides: “Adjustment or recovery by the United States may
not be made when incorrect payment has been made to an individual who is without fault and
when adjustment or recovery would defeat the purpose of FECA or would be against equity and
good conscience.”5 Since OWCP found appellant to be without fault in the creation of the
overpayment, it may only recover the overpayment if recovery would neither defeat the purpose
of FECA nor be against equity and good conscience. The guidelines for determining whether
recovery of an overpayment would defeat the purpose of FECA or would be against equity and
2

Docket No. 12-197 (issued June 12, 2012).

3

Docket No. 13-526 (issued June 7, 2013).

4

Supra note 1.

5

Id. at § 8129(b).

2

good conscience are set forth in sections 10.434 to 10.437 of Title 20 of the Code of Federal
Regulations.
According to section 10.436, recovery of an overpayment would defeat the purpose of
FECA if recovery would cause hardship because the beneficiary “needs substantially all of his or
her current income (including compensation benefits) to meet current ordinary and necessary
living expenses,” and, also, if the beneficiary’s assets do not exceed a specified amount as
determined by OWCP from data provided by the Bureau of Labor Statistics.6 For waiver under
the “defeat the purpose” of FECA standard, appellant must show that he needs substantially all
of his current income to meet current ordinary and necessary living expenses and that his assets
do not exceed the resource base.7
Section 10.437 provides that recovery of an overpayment would be against equity and
good conscience if: (a) the overpaid individual would experience severe financial hardship in
attempting to repay the debt; (b) the individual, in reliance on such payments or on notice that
such payments would be made, gives up a valuable right or changes his or her position for the
worse.
ANALYSIS
In the present case, OWCP recovered money from compensation owed to appellant
beginning on July 8, 2010 as an “overpayment deduction.” The Board has noted that in
determining the amount of an overpayment, OWCP should not be offsetting the amount with an
underpayment of compensation as this deprives a claimant of administrative due process.8
Although in this case, OWCP issued a final overpayment determination and then shortly
thereafter determined that recovery would be made from compensation owed for a prior period,
the recovery in this case has clearly impacted the proper development of the waiver issue. As the
Board clearly stated in its June 7, 2013 decision, the recovery of an overpayment under these
circumstances does not obviate the necessity of making a proper determination as to waiver in
accord with established procedures.
OWCP made a finding that appellant had an asset greater than the resource base, using
the overpayment amount recovered. The amount recovered from compensation owed does not
constitute a nonexempt asset used to determine a resource base. The asset base is determined
from the established sources as outlined in OWCP procedures. Liquid assets include such
sources as cash, the value of stocks, bonds, savings accounts, mutual funds and certificates of
deposit.9 Nonliquid assets include the fair market value of an owner’s equity in property such as

6

OWCP procedures provide that the assets must not exceed a resource base of $4,800.00 for an individual or
$8,000.00 for an individual with a spouse or dependent plus $960.00 for each additional dependent. Federal (FECA)
Procedure Manual, Part 6 -- Debt Management, Initial Overpayment Actions, Chapter 6.200.6(a) (October 2004).
7

See Robert E. Wenholz, 38 ECAB 311 (1986).

8

See B.T., Docket No. 13-1619 (issued February 14, 2014).

9

Supra note 7 at Chapter 6.200.6(a)(4) (June 2009).

3

a camper, boat, second home and furnishings/supplies, vehicle(s) (i.e., any vehicles above the
two allowed per immediate family), jewelry and artwork.10
There is no provision for using a lump-sum “overpayment deduction” for compensation
payable to a claimant. Appellant never actually received the amount deducted; it was never
deposited into her bank account. If the compensation had been paid contemporaneous with the
28-day period covered by each payment, then OWCP would not have considered it as a lumpsum asset. There is no basis for finding that it represented a liquid asset to appellant. As to a
nonliquid asset, these assets are clearly based on actual property owned and possessed by
appellant. While it may seem administratively inefficient to require OWCP to issue the
compensation owed to appellant and then recover an overpayment, if OWCP is going to rely on
the compensation owed as an asset for waiver purposes, it must issue the compensation payment
to appellant and therefore be available to appellant as an asset.
The Board finds that OWCP has not properly determined the waiver issue. OWCP must
follow its established procedures and make a proper determination as to whether appellant is
entitled to waiver of the overpayment. The case will again be remanded to OWCP for a proper
waiver determination. After such development as OWCP deems necessary, it should issue an
appropriate decision.
CONCLUSION
The Board finds that OWCP did not properly deny waiver of the overpayment in this
case.

10

Id.

4

ORDER
IT IS HEREBY ORDERED THAT the decision of the Office of Workers’
Compensation Programs dated October 4, 2013 is set aside and the case remanded for further
action consistent with this decision of the Board.
Issued: June 10, 2014
Washington, DC

Patricia Howard Fitzgerald, Acting Chief Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

Alec J. Koromilas, Alternate Judge
Employees’ Compensation Appeals Board

5

